


117 S1849 IS: Leadership in Global Tech Standards Act of 2021
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1849
IN THE SENATE OF THE UNITED STATES

May 26, 2021
Mr. Portman (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship

A BILL
To establish a program to support the participation of small businesses in meetings and proceedings of international standards organizations, and for other purposes.


1.Short titleThis Act may be cited as the Leadership in Global Tech Standards Act of 2021. 2.Support for industry participation in international standards organizations (a)DefinitionsIn this section:
(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration. (2)Artificial intelligenceThe term artificial intelligence has the meaning given the term in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note). 
(3)Covered entityThe term covered entity means a small business concern that is incorporated and maintains a primary place of business in the United States. (4)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632). 
(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a program to support participation by covered entities in meetings and proceedings of standards development organizations in the development of voluntary technical standards. (c)ActivitiesIn carrying out the program established under subsection (b), the Administrator shall award competitive, merit-reviewed grants to covered entities to cover the reasonable costs, up to a specified ceiling, of participation of employees of those covered entities in meetings and proceedings of standards development organizations, including—
(1)regularly attending meetings; (2)contributing expertise and research;
(3)proposing new work items; and (4)volunteering for leadership roles such as a convener or editor.
(d)Award criteriaThe Administrator may only provide a grant under this section to a covered entity that— (1)demonstrates deep technical expertise in key emerging technologies and technical standards, including artificial intelligence and related technologies;
(2)commits personnel with such expertise to regular participation in international bodies responsible for developing standards for such technologies over the period of the grant; and  (3)agrees to participate in efforts to coordinate between the Federal Government and industry to ensure protection of national security interests in the setting of international standards.
(e)No matching contributionA recipient of an award under this section shall not be required to provide a matching contribution. (f)EvaluationIn making awards under this section, the Administrator shall coordinate with the Director of the National Institute of Standards and Technology, who shall provide support in the assessment of technical expertise in emerging technologies and standards setting needs.
(g)Authorization of appropriationThere is authorized to be appropriated for fiscal year 2022 and each fiscal year thereafter $1,000,000 to carry out the program established under this section.   